DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I invention (device claims 1-4) in the reply filed on 10/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claims 1-4 are only directed to a semiconductor device.  Therefore, method for manufacturing semiconductor device is not applied.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noriko (JP 10-144827) (IDS filed on 6/25/2019).
Regarding claim 1, Norika discloses a semiconductor device comprising:
a lead frame (see labeled fig. 1);
a semiconductor chip 1 (fig. 1) fixed to an upper surface of the lead frame (see labeled fig. 1);
a first resin 4 (fig. 1) in contact with a lower surface of the lead frame (see labeled fig. 1); and
a second resin 3 (fig. 1) provided on the first resin 4 (fig. 1), wherein the first resin 4 (fig. 1) is higher in heat conductivity than the second resin (e.g. the first resin 4 is high heat conductive resin), and
the first resin 4 and the second resin 3 cover the semiconductor chip 1 (fig. 1).

    PNG
    media_image1.png
    345
    721
    media_image1.png
    Greyscale


Regarding claim 3, Norika discloses that wherein the first resin 4 (fig. 1) is exposed below the semiconductor chip 1 (fig. 1), and the second resin 3 (fig. 1) is exposed above the semiconductor chip 1 (fig. 1). 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Noriko (JP 10-144827) (IDS filed on 6/25/2019) in view of Mino et al. (U.S. 2012/0018202; hereinafter Mino).
As discussed in details above, Noriko substantially discloses all the limitation as claimed above except for the first resin is alumina, and the second resin is silica.
However, Mino discloses a semiconductor device comprising: one resin is alumina and the other resin is silica (claim 6).
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to use the alumina resin and silica resin, as taught by Mino, into the first resin and second resin of Noriko, in order to provide a suitable materials for the resins and to assure in quality and reliability of the semiconductor device.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILINH P NGUYEN/Examiner, Art Unit 2894                                                                                                                                                                                                        
/Jami Valentine Miller/Primary Examiner, Art Unit 2894         

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894